Citation Nr: 1209278	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  06-30 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from March 1971 to May 1975, including service in the Republic of Vietnam from September 1971 to June 1972.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In his hearing before the Board in February 2010, the Veteran raised the claim of entitlement to service connection for a heart condition, to include as due to exposure to Agent Orange.  This issue is referred for any appropriate action.

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently diagnosed posttraumatic stress disorder (PTSD) is related to his period of active service, and in particular, to his service in the Republic of Vietnam.  The Veteran stated that he worked in service as a lineman and as a security guard.  He also reported several in-service stressful events including (1) the shelling of the base at which he was stationed in September 1971 or January 1972 at Cam Rahn Bay; (2) the deaths of fellow soldiers "Kline" and "Zunica;" while stationed in Vung Tau; and (3) being subjected to blatant racism.  See statements and hearing testimony dated October 1983, June and July 2004, and February 2010.  To date, efforts to verify these claimed in-service stressors have been unsuccessful.  See August 2009 VA memorandum (finding insufficient information or evidence to verify stressors or to send a request to the Joint Services Records Research Center about the deaths of "Kline" and "Zunica" or to substantiate the Veteran's claims of being subjected to blatant racism).  

The Veteran's claim was previously before the Board in September 2010 and remanded at that time for additional evidentiary development, to include providing the Veteran a VA examination in connection with the current claim.  The Board's remand order also attempted to reconcile (1) conflicting evidence of record with respect to whether the Veteran engaged in combat; (2) inconsistent statements from the Veteran regarding the claimed in-service stressful events; and (3) whether the Veteran's currently diagnosed PTSD (or any other diagnosed psychiatric disorder) was related to the Veteran's period of active service.  It was also noted that the Veteran was incarcerated for a period of ten years following discharge from service.

The Veteran was afforded a VA examination in January 2011.  He reported several traumatic incidents in prison and while high on drugs.  With respect to his service in Vietnam, the Veteran focused on the racism he experienced, however a notation on the examination report indicated that the Veteran's claimed stressor involved the risk of death or injury to self or others.  It was also noted that the claimed stressor was not related to the Veteran's fear of hostile military or terrorist activity.  The examiner diagnosed polysubstance abuse and depressive disorder, not otherwise specified.  Another notation on the examination report indicated that an opinion was not specifically requested.  The examiner, however, noted that efforts to assign a separate Global Assessment of Functioning (GAF) score in individuals with PTSD, substance abuse, and depression was beyond the purpose and capability of the GAF scale since these conditions frequently co-existed.

The Board finds this examination report to be inadequate for evaluation purposes because the examiner failed to provide an opinion as to whether the currently diagnosed psychiatric disabilities were related to the Veteran's period of active service.  Therefore, the development requested as part of the September 2010 remand order is incomplete and another remand is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).  
On remand, the Veteran must be afforded a new examination to address this issue.  

In addition, the RO must contact the appropriate service department and/or Federal agency to determine whether the Veteran's unit was engaged in combat during the period September 1971 to June 1972.  The RO must attempt to verify the Veteran's claimed in-service stressor concerning the shelling of the base at which he was stationed in September 1971 or January 1972 at Cam Rahn Bay.  This information is not of record and must be obtained on remand.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from January 2007.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran and request that he provide specific information to include the approximate date and location of his claimed in-service stressors.  The Veteran is also asked to submit any evidence in his possession that showed that the Veteran's base at Cam Rahn Bay was shelled in January 1972 while he was stationed there.  The RO must notify the Veteran that failure to cooperate in the development of the claim may include denial of the claim.  38 C.F.R. § 3.158 (2011).  

3.  The RO must send the Veteran a letter that provides notice of the amended regulation with regard to PTSD.  38 C.F.R. § 3.304(f)(3) (2011).

4.  The RO must contact the appropriate service department and/or Federal agency to determine whether the Veteran's unit was engaged in combat during the period September 1971 to June 1972.  Additionally, an attempt must be made to verify the Veteran's claimed in-service stressor concerning the shelling of the base at which he was stationed in September 1971 or January 1972 at Cam Rahn Bay.  If the service department and/or Federal agency are unable to provide the information, they must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this information must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

5.  Following the above, the RO must make a specific determination, based upon the complete record, as to whether the Veteran "engaged in combat with the enemy."  If so, the RO must accept the Veteran's lay testimony in the absence of evidence to the contrary and as long as it is credible and consistent with the circumstances of service as conclusive evidence of the occurrence of the stressor.  If the RO determines that the evidence does not show that the Veteran "engaged in combat with the enemy," the RO must consider all credible supporting evidence developed to show that the Veteran experienced the alleged stressors and determine whether the evidence is sufficient to establish the occurrence of the stressor.  With regard to this action, the RO must consider the Veteran's fear of hostile military activity, if it is found consistent with the places, types, and circumstances of the Veteran's service.  

6.  After all of the above development is completed, the Veteran must be afforded a VA examination by a psychiatrist to assess the nature and etiology of any psychiatric disorder found.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims file must be reviewed by the psychiatrist in conjunction with the examination.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all pathology found to be present.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record, to include the Veteran's fear of hostile military activity if it is found consistent with the Veteran's military service.  The examiner must be instructed that only those events may be considered for the purpose of determining whether Veteran was exposed to a stressor in service.  After a review of the claims file, and with consideration of the Veteran's statements, the examiner must provide diagnoses for all psychiatric disorders found.

If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressors found to be established by the record were sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  If a psychiatric disorder other than PTSD is found, the VA psychiatrist must opine as to whether the psychiatric disorder is related to the Veteran's military service, to include as due to any incidents therein.  

The psychiatrist must provide a complete rationale for all opinions expressed.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular psychiatrist.  The report prepared must be typed.

7.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

9.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


